LACOMBE, Circuit Judge.
Three devices made by defendants are complained of: (a) Wall-sockets A 9,187; (b) receptacles 9,171; and (c) keyless sockets C 9,329.
As to (a), defendants consulted counsel, and, being advised it was an infringement, abandoned it before this suit was brought.
As to (b), defendants aver that because of disapproval by underwriters and small profits they finally abandoned manufacture some months ago, and had sold out all their stock before plaintiff’s bill was filed. -
As to (c), defendants aver that they ceased manufacturing them about August, 1902, and since that time have manufactured only key-less sockets, such as Exhibit C 2, against which this motion is not directed.
The mere cessation of infringement is not always sufficient to defeat complainant’s right to an injunction. He is entitled, in a proper case, to greater assurance against future infringement than the mere declaration of a former infringer’s intent. But it is thought .that on the facts above set forth complainant is not entitled to a preliminary injunction. There is nothing to indicate any suspicion of bad faith, nothing to show that between now and final hearing defendant proposes to manufacture or sell. There is nothing threatened which would work any irreparable injury to complainant. For these reasons the construction of the patent is a question which may safely be left till final hearing, and the present motion denied, with leave, however, to renew should it be shown that articles of the three types, “a,” “b,” or “c,” are manufactured or sold by defendants.